 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD EVANS,                                     Case No. 1:20-cv-70-AWI-HBK
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR A PROTECTIVE ORDER AND
13            v.                                         MOTION FOR INTERVIEW
14    R. MILAN; FNU LEFFMAN; S.                          (Doc. Nos. 39, 51)
      SHERMAN,
15
                         Defendants.
16

17          Pending before the Court is Plaintiff’s motion for a protective order, filed September 14,

18   2020. (Doc. No. 39, “Protective Motion). Also pending is Plaintiff’s one-page letter addressed to

19   “Captain Kuehn (SATF F-Yard)” requesting an interview to discuss the condition of his

20   confinement that was filed as a motion on November 6, 2020. (Doc No. 51 at 1, “Motion for

21   Interview”).

22          In his Protective Motion, Plaintiff seeks a protective order for himself. (Doc. No. 39 at 1).

23   Without stating any facts, Plaintiff claims he needs protection from the Court because he will be a

24   witness in this case and will be subjected to harassment and retaliation for filing this action

25   because prison officials will want to deter or scare him. (Id.). On August 25, 2020, the Court

26   denied Plaintiff’s previous motion for protective order explaining the such motion are reserved

27   for discovery. See Fed. R. Civ. P. 26(b)(2)(B).

28          In the Letter Motion, Plaintiff states he would like an interview with the Captain, “to
 1   discuss ‘conditions of confinement’ issue on SATF F-Yard.” (See Doc. No. 51). Plaintiff seeks

 2   no relief from the Court. (Id.). Although filed as a Motion, the pleading improper. See Fed. R.

 3   Civ. P. 7(b). To the extent Plaintiff wishes to raise any concerns with correctional officials, he

 4   should follow prison protocols and the administrative grievance procedures and refrain from

 5   copying the Court on correspondence with correctional officials.

 6            As set forth in the Court’s July 12, 2021 Order, screening under § 1915 remains pending

 7   on Plaintiff’s First Amended Complaint. (Doc. No. 118 at 1; see also docket). This case remains

 8   in the early stages of litigation. (Id.). Service of process has not been directed on any

 9   defendants. (See docket).

10            Accordingly, it is ORDERED:

11            Plaintiff’s motion for a protective order (Doc. No. 39) and motion to interview (Doc. No.

12   51) are DENIED.

13

14
     Dated:      July 12, 2021
15                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
